Citation Nr: 1402676	
Decision Date: 01/22/14    Archive Date: 01/31/14

DOCKET NO.  08-19 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a chronic cardiovascular disability manifested by an irregular heartbeat.

2.  Entitlement to an initial compensable evaluation for residuals of right ankle sprain.

3.  Entitlement to an initial compensable evaluation for right ingrown toenail.

4.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

5.  Entitlement to an initial evaluation in excess of 30 percent for residuals of torn right hamstring to include fatty infiltration of the right thigh.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from July 1995 to December 2002.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA") file, as well as the evidence in his physical claims file.

The issues on the title page were listed in the statement of the case.  In his substantive appeal appellant indicated that he wanted to appeal all issues, but then specifically listed only the ratings for his ankle sprain, hearing loss, and service connection for heart disease as the issues.  All issues were considered in a supplemental statement of the case.  Subsequent correspondence from the appellant indicated that he wanted his appeal to continue.  As such, the Board deems the issues on appeal to be those listed on the title page.

The issue of entitlement to service connection for a chronic cardiovascular disability manifested by an irregular heartbeat is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  During the appeal period, the Veteran's residuals of right ankle sprain have been manifested by full range of motion without objective evidence of pain; it has not been manifested by moderate limitation of ankle motion.

2.  During the appeal period, the Veteran's right ingrown toenail has not resulted in disability comparable to a moderate foot injury.  Functional foot impairment has not been shown.

3.  During the appeal period, the Veteran's bilateral hearing loss has not been manifested by hearing worse than a Level II loss in the right ear, and a Level II loss in the left ear.

4.  During the appeal period, the Veteran's residuals of torn right hamstring to include fatty infiltration of the right thigh have not resulted in disability comparable to a severe muscle disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for the Veteran's residuals of right ankle sprain have not been met.  §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.31, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5271 (2013). 

2.  The criteria for an initial compensable evaluation for the Veteran's right ingrown toenail have not been met.  §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.31, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5299-5284 (2013). 

3.  The criteria for an initial compensable evaluation for a bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2013).

4.  The criteria for an initial evaluation in excess of 30 percent for the Veteran's residuals of torn right hamstring to include fatty infiltration of the right thigh have not been met.  §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, 4.73, Diagnostic Code 5313 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

As service connection, initial ratings, and effective dates have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.   

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.38 C.F.R. § 4.31.

The Veteran is appealing the original assignments of disability evaluations following awards of service connection for residuals of right ankle sprain, right ingrown toenail, and bilateral hearing loss.  As such, it is not the present levels of disability which are of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Residuals of right ankle sprain

The Veteran's residuals of right ankle sprain have been rated as noncompensably disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Diagnostic Code 5271 provides a 10 percent evaluation for moderate limited motion of ankle, and a 20 percent evaluation for marked limited motion of the ankle.  The normal range of motion for an ankle is dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  38 C.F.R. § 4.71, Plate II.  A higher evaluation is only warranted when there is ankylosis of the ankle.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Dorland's Illustrated Medical Dictionary, 28th edition, p. 86. 

The Veteran underwent VA examination in May 2007 at which time he reported pain on the lateral side of the right ankle particularly after walking for long periods of time and that experienced flare ups about twice a month consisting of throbbing.  The Veteran reported that during flare-ups, his endurance and range of motion of his ankle did not decrease at all.  Physical examination demonstrated right ankle plantar flexion to 45 degrees and dorsiflexion to 20 degrees.  Radiographs of the right ankle showed normal looking anatomy.  There were no signs of arthritis of the narrowed joint spaces and no spurring.  

The Veteran underwent VA examination in March 2010 at which time claimed that his ankle was asymptomatic.  On physical examination, the Veteran demonstrated right ankle plantar flexion to 45 degrees, dorsiflexion to 20 degrees, eversion to 20 degrees, and inversion to 30 degrees.  The examiner noted that after three repetitions, there was no reduction in joint excursion, weakness, pain, fatigability, or loss of coordination.  The Veteran was able to walk on his toes, walk on his heels, and had no medial or lateral malleolar tenderness.  The examiner noted that there was no evidence of right ankle instability, weakness, or loss of coordination and normal range of motion after repetitions.  The examiner noted that the Veteran did not have any residuals of right ankle sprain.
 
As such, the clinical evidence does not demonstrate any limitation of ankle motion or any pain on ankle motion. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 
 
Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example. 

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing are also related considerations. The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 

Thus, the Board has considered whether the Veteran is entitled to a higher rating on the basis of functional loss due to pain.  The May 2007 VA examiner opined that it was likely that pain and discomfort could additionally limit functional ability and that pain could result in weakened movements as well as fatigue, weakness, lack of endurance and incoordination typically causing an additional 5 to 10 degree reduction in flexion and extension of the ankles.  

Thus, according this VA physician, at its worst, the Veteran's right ankle could demonstrate plantar flexion to 35 degrees and dorsiflexion to 10 degrees.  The Board notes, however, that this possible limitation of motion is inconsistent with the Veteran's report that during flare-ups, his range of motion of his ankle did not decrease at all.  In addition, at the time of the March 2010 VA examination, the Veteran claimed that his right ankle was asymptomatic.  In assessing the severity of the Veteran's right ankle disorder, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) In this case, the Board finds that the Veteran's reports of no decrease in range of motion and that his right ankle was asymptomatic are competent and credible in light of the physical findings of normal motion in plantar flexion and dorsiflexion.
  
Neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a compensable evaluation.  After having reviewed the evidence, the Board finds that an initial compensable rating for residuals of right ankle sprain is not warranted for any time during the appeal period. 


Right ingrown toenail

The Veteran's right ingrown toenail disability has been evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5284.  When a Veteran is diagnosed with an unlisted condition, it must be rated under an analogous diagnostic code.  38 C.F.R. §§ 4.20, 4.27.  The diagnostic code is "built-up" by assigning the first two digits from that part of the schedule most closely identifying the part of the body involved and then assigning "99" for the last two digits for all unlisted conditions.  Then, the disease is rated by analogy under a diagnostic code for a closely related disease that affects the same anatomical functions and has closely analogous symptomatology.  In this case, the Veteran's right ingrown toenail disability has been evaluated according to the analogous condition.  Diagnostic Code 5284 is for foot injuries, and provides for a 10 percent rating when there is a moderate foot injury, a 20 percent rating when there is a moderately severe foot injury, and a 30 percent rating when there is a severe foot injury. 

On physical examination in May 2007, the Veteran reported right toenail pain and demonstrated a right great toe ingrown toenail.    

The Board has considered whether the Veteran is entitled to a compensable evaluation on the basis of functional loss due to pain.  Although the Veteran reported pain, he did not report and there is no indication of impairment of foot function due to the right ingrown toenail. 

Thus, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a compensable evaluation.  After having reviewed the evidence, the Board finds that a compensable rating is not warranted for the Veteran's right ingrown toenail disability under Diagnostic Code 5284, as it is not the equivalent of a moderate foot injury.  Accordingly, an initial compensable rating for right ingrown toenail is not warranted for any time during the appeal period. 


Bilateral hearing loss

The Veteran's bilateral hearing loss has been evaluated as noncompensably disabling pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6100 for hearing impairment. 
 
Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by pure tone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Pure tone threshold average" is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa. 38 C.F.R. § 4.85, Diagnostic Code 6100. 
 
The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  38 C.F.R. § 4.85.  The horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometric test. The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone threshold average intersect.  See 38 C.F.R. §§ 4.85, 4.87. 
 
Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear. The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  See 38 C.F.R. § 4.85. 

The Veteran underwent VA examination in April 2007 at which time pure tone thresholds, in decibels, were as follows:





HERTZ




1000
2000
3000
4000
AVG
RIGHT
45
50
55
60
53
LEFT
40
45
45
50
45

Speech audiometric study revealed speech recognition ability of 88 percent in the right ear and of 88 percent in the left ear.  These equate to a Level II loss in both ears under 38 C.F.R. § 4.85, Table VI.  These findings equate to a noncompensable rating under 38 C.F.R. § 4.85.

The Veteran underwent VA examination in April 2007 at which time pure tone thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
AVG
RIGHT
45
50
55
55
51
LEFT
45
45
50
55
49

Speech audiometric study revealed speech recognition ability of 84 percent in the right ear and of 84 percent in the left ear.  These equate to a Level II loss in both ears under 38 C.F.R. § 4.85, Table VI.  These findings equate to a noncompensable rating under 38 C.F.R. § 4.85.

The Board notes that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  At the March 2010 VA examination, the examiner noted the Veteran's complaints of decreased hearing and understanding especially in groups and noted that the Veteran's hearing loss would have minimal or no substantial affect on his ability to engage in gainful employment.

Neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a compensable evaluation.  Accordingly, entitlement to a compensable evaluation for bilateral hearing loss is not warranted for any time during the appeal period. 

Residuals of torn right hamstring

The Veteran's service-connected residuals of torn right hamstring, to include fatty infiltration of the right thigh, has been evaluated as 30 percent disabling under Diagnostic Code 5313 for injury to Muscle Group XIII.  Disability under this diagnostic code is evaluated as: slight (zero percent), moderate (10 percent), moderately severe (30 percent), or severe (40 percent).  38 C.F.R. § 4.73, Diagnostic Code 5313.  Muscle Group XIII consists of the posterior thigh group and the hamstring complex of 2-joint muscles.  Those muscles are the biceps femoris, semimembranosus, and semitendinosus.  The functions of these muscles are as follows: extension of hip and flexion of knee; outward and inward rotation of flexed knee; and acting with rectus femoris and sartorius synchronizing simultaneous flexion of hip and knee and extension of hip and knee by belt-over-pulley action at knee joint.  Id. 

A "moderately severe" muscle disability contemplates findings such as a through and through or deep penetrating wound by a small high velocity missile, or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring; a service department record or other evidence showing hospitalization for a prolonged period for the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability; and, if present, evidence of inability to keep up with work requirements.  Objectively, there can be entrance and (if present) exit scars indicating track of missile through one or more muscle groups; indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscle compared with the sound side; and tests of strength and endurance compared with the sound side demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

A "severe" muscle disability contemplates a through and through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding, and scarring; a service department record or other evidence showing hospitalization for a prolonged period for treatment of the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries; and, if present, evidence of inability to keep up with work requirements.  Objectively, there may be ragged, depressed, and adherent scars indicating wide damage to muscle groups in the missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area; muscles swell and harden abnormally in contraction; and tests of strength, endurance, or coordinated movements indicate severe impairment of function when compared with the uninjured side. 38 C.F.R. § 4.56(d)(4).

If present, the following are also signs of "severe" muscle disability:  (a) x-ray evidence of minute, multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (b) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle;(c) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (d) visible or measurable atrophy; (e) adaptive contraction of an opposing group of muscles; (f) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; (g) induration or atrophy of an entire muscle following simple piercing by a projectile.  Id. 

A November 2006 private medical record indicates that the Veteran presented with complaints of cramping in the posterior aspect of his right thigh when working on contraction of the thigh.  On physical examination, there appeared to be a defect in the muscle proximally.  When asked to perform knee flexion against resistance, he had some cramping of the hamstrings; otherwise he had normal strength and sensation was intact.  MRI revealed no evidence of lipoma or other obvious abnormality; however, there appeared to be an area of fatty atrophy at the proximal aspect of the hamstrings musculature which was not symmetrical with the images seen of the left thigh on MRI.  The physician noted that it appeared to be some fatty infiltration within the muscle and possibly some old scar tissue consistent with a previous muscle tear in the area.  A diagnosis of chronic right partial hamstrings muscle tear was rendered.    

The Veteran underwent VA examination in May 2007 at which time he reported that his right hamstring injury occurred in 2000 when he fell down a flight of stairs and landed with his legs stretched out; he reported that at that time, he felt something popping in the back of his right thigh.  The Veteran sought medical treatment from a physician the next morning who suspected a pulled muscle and prescribed an ACE bandage and some Motrin.  The Veteran reported that three to four days after the injury, he had an extensive amount of bruising and discoloration in the back of the thigh, starting from the mid-leg and going up the buttock.  The Veteran was released from medical care but as the hamstring muscle continued to be painful and started cramping, he went again to another doctor six months later who confirmed the impression of the first physician that it was a pulled muscle only.  The Veteran was released from service and became a police officer and kept noticing pain and discomfort in the leg and cramping becoming more severe and frequent.  The Veteran reported that it was some time in 2007 when he saw an orthopedic surgeon who performed more extensive studies and discovered that the Veteran had a ruptured hamstring muscle.  No particular treatment, however, had been prescribed, but the Veteran reported pain and discomfort in the area.  

On physical examination, the VA examining physician noted a definite depression/gap in the hamstring muscle on the medial half of the muscle at the level of the distal and middle third.  He also noted that his fingers went deep inside the muscle and it was tender during palpation.  There were no other tender areas of the hamstring muscle, no discolorations, and the torn part of the muscle did not seem to be attached to the underlying tissues.  The examiner noted that the muscle was definitely contracted and a lump had formed in that area.

The Board finds that a higher evaluation is not warranted as the evidence does not show that the Veteran's right thigh disability equates to a severe muscle injury.  As noted previously, the type and history of the injury is severe.  Additionally, the evidence does not show an inability to keep up with work requirements, entrance and exit scars indicating track of missile through one or more muscle groups, indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscle compared with the sound side, or tests of strength and endurance compared with the sound side demonstrative of positive evidence of impairment.  Moreover, the manifestations did not objectively show ragged, depressed, and adherent scars indicating wide damage to muscle groups in the missile track, palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area.  

Although the evidence reflects that the muscle was definitely contracted and that a lump had formed in that area, tests of strength, endurance, or coordinated movements do not indicate severe impairment of function when compared with the uninjured side.  Also, the seven examples of signs of severe muscle disability set forth in 38 C.F.R. § 4.56(d) are not shown in the record.  Moreover, there is no bony involvement and the functional problems described do not rise to the level contemplated by severe impairment.

The Board notes that at the May 2007 VA examination, the Veteran reported that during cramping of the right thigh, his right hip and right knee are almost frozen, that his range of motion for his hip and knee becomes almost zero, and that his endurance is decreased by 80 percent.  This has not been confirmed objectively and knee and hip impairments are not otherwise service connected.  As such, the Board has limited its focus to the disability rating of the muscle injury. 

Neither the lay nor medical evidence reflects the functional equivalent of symptoms required for higher than 30 percent evaluation.  Accordingly, an initial rating in excess of 30 percent is not warranted for residuals of torn right hamstring with fatty infiltration of the right thigh.  38 C.F.R. § 4.73, Diagnostic Code 5313.

Other Considerations

The Board is aware that an extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  

In the present case, the Board finds no evidence that the Veteran's service-connected right ankle sprain, right ingrown toenail, bilateral hearing loss, and torn right hamstring disabilities present such unusual or exceptional disability pictures at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  

The criteria pertaining to ankle and foot disabilities in the Rating Schedule focus severity based on loss of function.  The criteria pertaining to muscle injuries in the rating schedule focus on history of injury, complaints, and severity including but not limited to scarring, atrophy, loss of muscle substance, strength and endurance, and coordination of movements.  The Veteran has not identified any unusual symptomatology of his service-connected disabilities.  Thus, it appears that the schedular criteria adequately compensate for any loss in earning capacity, and referral for extraschedular consideration is not warranted.  Id. 

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  In the present case, there is no indication in the record that reasonably raised a claim of entitlement to a TDIU.  At the March 2010 VA examination, the Veteran reported that he was unemployed and had been fired from his job but that he was suing for reinstatement.  The Veteran has not reported, and the evidence does not indicate, that he is unemployable to due service-connected disabilities.


ORDER

Entitlement to an initial compensable evaluation for residuals of right ankle sprain is denied.

Entitlement to an initial compensable evaluation for right ingrown toenail is denied.

Entitlement to an initial compensable evaluation for bilateral hearing loss is denied.

Entitlement to an initial evaluation in excess of 30 percent for residuals of torn right hamstring to include fatty infiltration of the right thigh is denied.


REMAND

With respect to the issue of entitlement to service connection for a chronic cardiovascular disability manifested by an irregular heartbeat, of record is an April 2008 statement from Dr. Aziz which states that the Veteran had been under his care for medical treatment, that he has frequent PVCs and diastolic dysfunction, and that both are chronic conditions, requiring long term treatment.  It is the Board's opinion that any treatment records from Dr. Aziz should be requested.  

The Veteran underwent VA examination in March 2010.  At that time, the examining physician did not have access to the Veteran's claims file.  In a September 2010 addendum, the examining physician noted, "In this institution since the veteran has been seen an echocardiogram has been scheduled but it has not been either completed or read at this juncture and report of this study will be made available and sent to the Rating Board."  Of record is an echo report of March 18, 2010.  

As it does not appear that the VA physician had access to this echo report, it is the Board's opinion that the claims file be returned to him for an additional addendum opinion after review of the echo report. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for a heart condition that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file, to specifically include all private treatment records of Dr. Aziz.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  After the above has been completed to the extent possible and any available relevant records associated with the file, the claims file should be returned to the examiner who conducted the March 2010 VA heart examination if available.  The examiner should review the claims file and electronic VA treatment records, to specifically include the March 2010 Echo Report.

The examiner should identify any chronic cardiac disorder(s) since April 2007 and render an opinion as to whether it is at least as likely as not that such chronic cardiac disorder(s) is/are related in any way to the symptoms documented during the Veteran's active duty service including .  The examiner is also requested to address the April 2008 statement of Dr. Aziz that the Veteran has frequent PVCs and diastolic dysfunction and that both are chronic conditions requiring long-term treatment.  If no chronic cardiovascular disorder is noted, that should be reported and supported by appropriate rationale.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

If the prior examiner is unavailable, records should be forwarded to a similarly situated examiner.  If a response to the above cannot be made without further examination, appropriate examination should be scheduled.

3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


